The Attorney              General          of Texas
                                            June 12, 1978
JOHN L. HILL
Attorney General

                   Honorable John W. La Grone                    Opinion No. H- 1183
                   Hutchinson County Attorney
                   P. 0. Box 985                                 Re: Whether a justice of the
                   Borger, Texas 79007                           peace may maintain his office in
                                                                 an adjoining precinct within the
                                                                 same city.

                   Dear Mr. La Grone:

                        You have requested our opinion regarding whether a justice of the peace
                   may maintain his office in an adjoining precinct within the same city.

                          Prior to 1967, article 2377, V.T.C.S., was construed to permit one
                   justice of the peace to perform .the duties of another justice only within the
                   boundaries of the former’s precinct.   Attorney General Opinion H-671 (1975);
                   Stewart v. Smallwood, 102 S.W. 159 (Tex. Civ. App. 1907, no writ). In 1967,
                   however, the Legislature enacted article 2393a, V.T.C.S., which authorizes a
                   justice of the peace to

                              hold court for any other justice whose precinct is in
                              the same county; and the justices of a county may
                              exchange benches whenever they deem it expedient.

                   In Attorney General Opinion H-671 (1975), we construed this statute to permit
                   the substituting justice to “hold court in his own precinct or in the precinct of
                   the second justice.”

                          In our opinion, however, the Legislature, in enacting article 2393a, did
                   not intend to authorize a justice of the peace to maintain his office outside
                   his own precinct.     As we recently observed in Attorney General Opinion H-
                   1088 (1977), article 5, section 18 of the Texas Constitution requires that R
                   justice of the peace “shall be elected” in each precinct. To permit a justice
                   to maintain his office outside the precinct for which he was elected would
                   thwart the clear purpose of the constitutional provision.

                           In addition,  it is a well-established   principle in virtually  every
                   jurisdiction that, unless a statute provides otherwise, a justice of the peace




                                                     p.   4770
        ,



I

,

    ;
            .


                Honorable John W. La Grone      -   Page 2     (R-1183)



                may establish and maintain an office only in the political subdivision for which he is
                elected or appointed. See e.      Lindholm v. Rifner, 264 P. 1054 (Kan. 1928); Stein
                                        482 N.D. 1927); Commonwealth ex rel. Hunter v. Smail,
                v. Caven, 213 N.W. 481,--v
                A. 1088 (Pa. 1913); Altergott v. O’Connor, 6 S.W.2d 1012, 1013 (MO. App. 1928);
                Newhill v. Hendricks, 205 P.2d 247, 249 (Utah 1949); Harrington v. State, 91 P.2d
787 (Okla. Crim. 1939). While article 2393a empowers one justice of the peace to
                hold court for another within the latter’s precinct, we do not believe it relieves him
                of the obligation to maintain his own office within his own precinct. Accordingly,
                it is our opinion that a justice of the peace may not maintain his office in an
                adjoining precinct.

                                                    SUMMARY

                           A justice of the peace may not maintain        his office   in an
                           adjoining precinct.




                APPROVED:




                DAVID M. KENDALL, First Assistant




                Opinion Committee

                jsn




                                                      p.     4771